

117 HR 4590 IH: Promoting New and Diverse Depository Institutions Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4590IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Mr. Auchincloss introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Federal banking regulators to jointly conduct a study and develop a strategic plan to address challenges faced by proposed depository institutions seeking de novo depository institution charters; and for other purposes.1.Short titleThis Act may be cited as the Promoting New and Diverse Depository Institutions Act.2.Study and strategic plan(a)In generalThe Federal banking regulators shall jointly, and in consultation with the Secretary of the Treasury, conduct a study about the challenges faced by proposed depository institutions, including proposed minority depository institutions, seeking de novo depository institution charters.(b)Strategic plan(1)In generalNot later than 18 months after the date of the enactment of this section, the Federal banking regulators shall jointly submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a strategic plan based on the study conducted pursuant to subsection (a) and designed to help proposed depository institutions (including proposed minority depository institutions) successfully apply for de novo depository institution charters in a manner that promotes increased availability of banking and financial services, safety and soundness, consumer protection, community reinvestment, financial stability, and a level playing field.(2)Contents of strategic planThe strategic plan described in paragraph (1) shall—(A)promote the chartering of—(i)proposed minority depository institutions; and(ii)proposed depository institutions that could be certified as community development financial institutions; and(B)describe actions the Federal banking regulators may take that would increase the number of depository institutions located in geographic areas where consumers lack access to a branch of a depository institution.(c)Public involvementWhen conducting the study and developing the strategic plan required by this Act, the Federal banking regulators shall invite comments and other feedback from the public to inform the study and strategic plan.(d)DefinitionsIn this Act:(1)Depository institutionThe term depository institution has the meaning given in section 3 of the Federal Deposit Insurance Act.(2)Community development financial institutionThe term community development financial institution has the meaning given in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994.(3)Federal banking regulatorsThe term Federal banking regulators means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the National Credit Union Administration, and the Director of the Bureau of Consumer Financial Protection.(4)Minority depository institutionThe term minority depository institution has the meaning given in section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989.